BURGESS, Justice,
dissenting.
I respectfully dissent. The majority holds there is no evidence that Ms. Morgan’s emotional distress was severe. Ms. *7Morgan, in her original deposition, testified she had seen a psychologist, a physician’s assistant and another physician. When asked what problems she related to the psychologist, Ms. Morgan stated:
Well, I was having a lot of problems. I was having nightmares and just bad feelings altogether. I was afraid to leave home. It caused me a lot of problems with my children and things of that nature, really hurt and depressed.
Ms. Morgan went on to relate she had never been treated for depression before. Later, in a video deposition, Ms. Morgan testified she had seen a psychiatrist since the last deposition.
“Severe emotional distress” means distress so severe that no reasonable person could be expected to endure it. Stokes v. Puckett, 972 S.W.2d 921, 924 (Tex.App.— Beaumont 1998, pet. denied). Since, in the summary judgment context, this court is required to take Ms. Morgan’s testimony as true and indulge all reasonable inferences from it. The fact that Mr. Anthony’s actions made Ms. Morgan afraid to leave her home, is a type of mental anguish that no reasonable person should be expected to endure. Whether a jury would compensate Ms. Morgan for her fear of leaving her own home, is a different question, but being made a prisoner of one’s home is, in my view, certainly more than a scintilla of evidence that Ms. Morgan’s mental anguish was severe. Consequently, I would reverse the summary judgment and remand for a trial.